Citation Nr: 0522814	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for a left knee 
disability, to include degenerative joint disease with 
chondromalacia and a torn medial meniscus and anterior 
cruciate ligament.

2.  Entitlement to an increased (compensable) evaluation 
for a scar as the residual of a spider bite to the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

This case was previously before the Board in March 2004, at 
which time it was remanded for additional development.  For 
the reasons stated below, the Board finds that a new remand 
is required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

For his service connected left knee scar, the veteran is 
currently rated at 0 percent under Diagnostic Code 7804.  
Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002. Schedule for Rating 
Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)).  In March 2004, the 
Board noted that the claims file was wanting of medical 
evidence needed to reevaluate the veteran's scar under the 
new schedular criteria.

The Board also noted that the veteran underwent a knee 
examination in June 1999, where the entire claims file could 
not be reviewed because the service medical records were in 
microfiche format.  A subsequent April 2001 VA orthopedic 
examination included notation that the claims file was not 
reviewed.  Moreover, the claims file contained no record of 
the veteran's March 2000 reconstructive surgery or his 1994 
knee injury/fence jumping accident.  Accordingly, the Board 
remanded the veteran's claim, in part, for him to be accorded 
an examination to determine the nature and etiology of his 
knee condition.

The record, including a February 2005 Supplemental Statement 
of the Case (SSOC), reflects that the veteran was 
subsequently examined October 2004. However, the report from 
this examination does not discuss pain, or the presence or 
absence of functional limitation caused by the veteran's 
service connected scar, as instructed in the Board's March 
2004 remand.  Further, the report from that examination does 
not refer to a review of the claims file.  Importantly, the 
examiner did not indicate the likelihood that the veteran's 
orthopedic symptomatology is related to his spider bite in 
service.  

The Court has held that "a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders" and that a 
remand by Board imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall, 11 Vet. 
App. at 268, 271.  

As the VA examination of October 2004 did not provide 
sufficient detail on the severity and functional limitations 
due to the scar, did not provide an indication that the 
claims file was reviewed, and did not provide an opinion 
regarding the etiology of the veteran's claimed left knee 
condition, remand is required.  Id.  Specifically, the Board 
finds that remand is required for the veteran to be 
rescheduled for the appropriate examinations to determine the 
nature and etiology of his orthopedic knee condition and the 
current disability level of his service connected left knee 
scar.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, the Board notes that the veteran has been asked 
on multiple occasions to provide information surrounding a 
1994 knee injury, but has not done so.  However, careful 
review of the claims file reveals that, in conjunction with 
his initial application for service connection, he reported 
treatment at the Waco VA Medical Center (VAMC) in January 
1994.  The records also show he moved to Massachusetts in May 
1994.  A subsequent form reported VA treatment at Waco VAMC 
and at the VA clinic in Tyler, Texas in February 1995.  While 
the referenced year of 1995 is probably misstated, records 
from the pertinent time frame should be requested.  Thus, on 
remand, the RO should request VA treatment records from Waco 
VAMC and the Tyler VA facility for the period from 1984 
through 1995.  In addition, it does not appear that the RO 
requested VA treatment records from the VA Boston Health Care 
system from 1994 through April 1999.  

Finally, current VA treatment records should be obtained, to 
ensure that all potentially relevant records are considered.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain VA treatment 
records from the VAMC Waco, Texas, and 
the Tyler, Texas VA clinic, for the 
period from 1984 through 1995.  In 
addition, the RO should obtain treatment 
records from January 1994 to April 1999, 
and records dating from June 2001 to the 
present, from the VA Boston Health Care 
system.  All attempts to procure records 
should be documented in the file.  

2.  After the above has been completed 
to the extent possible, the veteran 
should then be afforded additional VA 
orthopedic and dermatologic examinations 
in order to more accurately determine 
the exact nature and etiology of his 
current left knee condition, and the 
current severity of his service- 
connected scar of the left knee.  As 
regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

The claims folder and a separate copy of 
this REMAND must be made available to 
and reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place 
should be included in the examination 
report(s).

(a)  Following completion of the 
orthopedic examination, and review of 
the claims file, the examiner should 
specifically comment as to whether the 
veteran's current left knee disability 
(excluding the aforementioned scar) is 
as likely as not the result of some 
incident or incidents of the veteran's 
period of active military service, 
including an in-service spider bite.  If 
the veteran left knee has several 
distinct diagnoses, the examiner should 
opine on whether any of those individual 
diagnoses is related to service.  In 
offering the opinions, the orthopedic 
examiner should take into consideration 
the 1994 incident in which he reportedly 
injured his left knee while jumping a 
fence.  The examiner should provide a 
complete rationale for the opinions 
provided. 

(b)  Regarding the requested 
dermatologic examination, the examiner 
should describe in detail the veteran's 
service-connected scar of the left knee, 
to include a description of the amount 
of skin area involved, the presence (or 
absence) of tenderness or pain of the 
scar, and whether the scar in question 
(as opposed to underlying orthopedic 
problems) in any way affects the 
function of the veteran's left knee.  
All such information, when obtained, 
should be made a part of the veteran's 
claims folder.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall, 11 Vet. App. at 268.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.

If the benefits requested on appeal remain denied, the 
veteran and his representative should be furnished an SSOC, 
which addresses all of the evidence obtained after the 
issuance of the February 2005 SSOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

